DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-12 are objected to because of the following informalities:  
	Re. claim 7: The phrase “wherein the control device recognizes the height of the bottom face of the container or the height of the surface of the coating film” as recited in lines 15 and 16 appears to be --wherein the control device recognizes a height of the bottom face of the container or a height of a surface of the coating film--.
	Re. claim 11: The phrase “the measurement point of the container is set to the upper surface of the side wall” as recited in line 2 appears to be --the measurement point of the container is set to an upper surface of a side wall--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (JP-2002185117 A).
	Uchida et al. teach a component mounting machine, comprising: a head (128, as shown in Fig. 2) having a component holding section (134, as shown in Fig. 2) capable of holding a component (20, as shown in Fig. 28 (a)) with connection terminals on a lower face (paragraph [0085]); a head moving device (120, as shown in Fig. 1) for moving the head (paragraph [0084]); a transfer device (200, as shown in Fig. 5) having a container (210, as shown in Fig. 28 (a)) with a predetermined height relationship between a bottom face (220) and a predetermined measurement point (e.g. any point on top of the container) different from the bottom face (paragraph [0091]), and configured to provide a paste (e.g. a cream solder) as a coating film of a predetermined thickness (Δh) on the bottom face of the container (Fig. 28 (a)), wherein the paste being to be transferred to the connection terminals of the component (Fig. 28 (a)-(c), paragraphs [00124] – [0125]); a height sensor (436, as shown in Fig. 57 (a), paragraph [0173]) provided on the head and capable of measuring the height of the measurement point of the container; and a control device (not shown, paragraph [0085] – [0086]) for controlling the head and the head moving device such that the coating film provided by the transfer device is transferred to the connection terminals of the component held by the component holding section as shown in Fig. 1, wherein the control device recognizes the height of the surface of the coating film from the height of the measurement point of the container measured by the height sensor as shown in Fig. 57.
	Re. claim 8: According to the scope of the claimed invention, ihe intendpreamble of the claim requires “a component mounting machine”. However, portions of the body of the claim, such as “… determines whether the container is properly positioned based on the height of the bottom face of the container, and notifies an operator with a warning if the container is not properly positioned”  as recited in lines 3-5 recites the process how the control device works. The determination of patentability is based on the component mounting machine itself. Therefore, the process limitation does not breath life and meaning into the claim because patentabilty is relied upon the component mounting machine alone. It is noted that the claim can be drafted to recite the intended working environment.
	Re. claim 9: The control device recognizes the height of the surface of the coating film (he) from the height of the measurement point of the container, and sets the height at which connection terminals of the component held by the component holding section are dipped into the coating film based on the height of the surface of the coating film as shown in Fig. 28 (a)-(c) and Fig. 57 (a)-(c) (paragraph [0124]).
	Re. claim 11: The measurement point of the container is set to an upper surface of the side wall surrounding the bottom face of the container such that the height of the surface of the coating film (he) is from the top of the measurement point of the container to a surface of the coating film. The total height (or depth) of the container from the bottom face of the container is he + Δh as shown in Fig. 28 (a)-(c).
	Re. claim 12: The height sensor is a laser displacement sensor (equivalent with an optical sensor (paragraph [0173]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichino et al. (US PAT. 11,032,957) show the state of the art with respect to a component mounting device and Brunner (PGPub 2018/0317699 A1), and Jung et al. (PGPub 2018/0201492 A1) are cited to further show the state of the art with respect to a sensor for measuring a height of the paste. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729